DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.   	 This application has been examined. Claims 1-20 are pending.
The prior art submitted on 3/17/20 have been considered.
2.    	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, llF.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

Claims 1, 5, 11, and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 1, 5, 11, and 17 in 16/743218 would have been anticipated by the invention defined in claim 1 of (‘910).  Claim 1 of (‘910) obviously have all the limitations of claims 1, 5, 11, and 17 of current application.  Claim 11 of the current application is a method claim corresponding to claim 1 device of (‘910).  Claim 17 of the current application is a non-transitory machine-readable medium claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of (‘910). 
Claims 2 and 12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 2, and 12 in 16/743218 would have been anticipated by the invention defined in .
Claims 3, 13 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 3, 13, and 18 in 16/743218 would have been anticipated by the invention defined in claim 1 of (‘910).  Claim 1 of (‘910) obviously have all the limitations of claims 3, 13, and 18 of current application.
Claim 4 depended on claim 1 rejected as above.
Claim 6, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 6 in 16/743218 would have been anticipated by the invention defined in claim 4 of (‘910).  Claim 4 of (‘910) obviously have all the limitations of claim 6 of current application.
Claim 7, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 7 .
Claim 8, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 8 in 16/743218 would have been anticipated by the invention defined in claim 9 of (‘910).  Claim 9 of (‘910) obviously have all the limitations of claim 8 of current application.
Claim 9, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 9 in 16/743218 would have been anticipated by the invention defined in claim 10 of (‘910).  It is obvious “stop driving the second joint based on the difference between the current position and orientation and the initial position and orientation” in the current application is the same as “stop maintaining the position and orientation of the tool at the initial position and orientation” in (‘910), because claim 1 of the current application said “drive at least a second joint of the plurality of joints based on the difference between the current position and orientation and .  
Claim 10, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10575910 (refers as ‘910).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 10 in 16/743218 would have been anticipated by the invention defined in claim 11 of (‘910).  The same obviousness logic are applies for claim 10 as claim 9’s analysis.
Claims 14-16, are depended on claim 11 rejected as above.
Claims 19-20, are depended on claim 17 rejected as above.
				Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Farriton et al. (8343171)
	. Elhawary et al. (9603666)
	. Farriton et al. (9770305)
	. Quaid, III (7206626)


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DALENA TRAN/          Primary Examiner, Art Unit 3664